DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-7 as originally filed are pending and have been considered below.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-8 and 10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1, at lines 30-31, the following claim language lacks adequate written description in the specification. In the recitation “the direction of extension further includes an additional component” the term “an additional component” was not adequately described in the specification.
As per claim 7, at lines 1-6, the following claim language lacks adequate written description in the specification. The recitation “wherein the amount of rigidity of the branch and corresponding increased resistance to flexing causes any associated protruding element coupled to an end of the branch to be pressed against the sidewall of the tubular member by the branch, while the muntin clip is at least partially inserted into the tubular member and the one or more protruding elements engage the sidewall of the tubular member” was not adequately described in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Scharff et al. (U.S. Pub. No. 2005/0102957).
As per claim 1, Scharff et al. teaches a muntin clip (10) adapted for coupling a muntin bar to a window sash (abstract), the muntin bar being a tubular member with one or more open ends and a sidewall extending around the open end, the sidewall of the tubular member having a front and a back and two oppositely facing and spaced apart sides coupled between the front and the back (the clip is capable of being coupled to a muntin bar being a tubular member with one or more open ends and a sidewall extending around the open end, the sidewall of the tubular member having a front and a back and two oppositely facing and spaced apart sides coupled between the front and the back), the muntin clip comprising: a base (12) adapted for attaching to the window sash (the base is capable of attaching to a window sash); a body (15), which extends from the base (figure 1), and is adapted in a direction of insertion to extend into one of the open ends of the tubular member of the muntin bar for coupling thereto (the body is capable of extending in a direction of insertion into an open end of a tubular member of a muntin bar for coupling thereto); and one or more protruding elements (17/18), where each of the one or more protruding elements are coupled to the body at a respective point of coupling (figure 1), the one or more protruding elements each extend from the respective point of coupling in a direction of extension (figure 1) that includes a component that is perpendicular to the direction of insertion of the body into the tubular member (if the direction of insertion is in the vertical direction of the body, then the protruding elements would be perpendicular to that direction; figure 1), and each of the one or more protruding elements being adapted for separately flexing (it is understood that the one or more protruding elements are capable of separately flexing given that they are made of a material of high modulus of elasticity; paragraph 31) so as to alternatively extend from the respective point of coupling in at least opposite directions (as illustrated, the protruding elements extend in opposite directions; figure 1); and wherein at least some of the one or more protruding elements are coupled to the body of the muntin clip via a respective one of one or more branches (17; figure 1), where each one of the one or more branches extends from the body at a point of coupling in a direction that includes a component that is perpendicular to the direction of insertion of the body into the tubular member (if the direction of insertion is in the vertical direction of the body, then the branch of the protruding elements would be perpendicular to that direction; figure 1), and each one of the one or more branches extends from the body at the point of coupling to the body in a direction that includes a component that is opposite the direction of insertion of the body as the body extends into the tubular member (it is understood that each one of the one or more branches is capable of extending in a direction opposite a direction of insertion of the body as the body extends into a tubular member since the component is made of a flexible material it can naturally extend in a direction opposite to an encountered force or resistance); and wherein when the muntin clip moves in a direction relative to the tubular member, including the muntin clip alternatively being inserted and extracted relative to the tubular member, the one or more protruding elements of the muntin clip engage the sidewall of the tubular member and have an amount of flexibility where each of the one or more protruding elements is caused to flex so that the direction of extension is substantially opposite the direction of the movement of the muntin clip relative to the tubular member (it is understood that since the protruding elements 17/18 are resiliently based [paragraph 6] they are capable of engaging the sidewall of a tubular member and flexing in a direction opposite a direction of movement, when moved or inserted/extracted from a tubular member) including changing the direction of extension of the protruding elements as part of a change of the direction of movement between the direction of insertion and a direction of extraction of the muntin clip relative to the tubular member, while the muntin clip is partially inserted within the tubular member and the one or more protruding elements engage the sidewall of the tubular member (it is understood that since the protruding elements 17/18 are resiliently biased [paragraph 6] they are capable of changing the direction of extension of the protruding elements as part of a change of the direction of movement between the direction of insertion and a direction of extraction of the muntin clip relative to a tubular member, while the muntin clip is partially inserted within a tubular member and the one or more protruding elements engage the sidewall of a tubular member).
With regards to the limitation “wherein when the muntin clip moves in a direction relative to the tubular member, including the muntin clip alternatively being inserted and extracted relative to the tubular member, the one or more protruding elements of the muntin clip engage the sidewall of the tubular member and have an amount of flexibility where each of the one or more protruding elements is caused to flex so that the direction of extension further includes an additional component that extends in a direction that is substantially opposite the direction of the movement of the muntin clip relative to the tubular member…”, etc., the examiner would like to point out that these limitations are drawn to the method or process of using the product. Since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Scharff et al. teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
As per claim 2, Scharff et al. teaches when the muntin clip is inserted into the tubular member, the branch extends from the body in a direction toward a respective one of the sides of the sidewall (it is understood that the branch is capable of extending from the body in a direction toward a respective one of the sides of the sidewall when the muntin clip is inserted into an arbitrary tubular member), and the branch is biased in an angled fashion toward one of the front or the back of the sidewall away from a center of the respective side of the sidewall (it is understood that the branch is capable of being biased in an angled fashion toward one of the front or the back of the sidewall away from a center of the respective side of the sidewall, since the components are capable of separately flexing given that they are made of a material of high modulus of elasticity; paragraph 31; and further since the tubular member is not being positively claimed and can therefore have an arbitrary shape and design capable of allowing such a bias).
With regards to the limitation “wherein, when the muntin clip is inserted into the tubular member, the branch extends from the body in a direction toward a respective one of the sides of the sidewall, and the branch is biased in an angled fashion toward one of the front or the back of the sidewall away from a center of the respective side of the sidewall”, the examiner would like to point out that these limitations are drawn to the method or process of using the product. Since this claim is an apparatus claim, the prior art only needs to show the final product. Thus, since Scharff et al. teaches all of the structural limitations of the claim, the claim stands rejected.  See MPEP 2113.
As per claim 3, Scharff et al. teaches the direction of extension of the branch being biased in an angled fashion toward one of the front or the back of the sidewall away from the center of the respective side includes a bias toward a corner of the tubular member formed from the front or the back of the sidewall joining the respective side of the sidewall (it is understood that the branch being biased in an angled fashion toward one of the front or the back of the sidewall away from the center of the respective side is capable of including a bias toward a corner of the tubular member formed from the front or the back of the sidewall joining the respective side of the sidewall, since the components are capable of separately flexing given that they are made of a material of high modulus of elasticity; paragraph 31; and further since the tubular member is not being positively claimed and can therefore have an arbitrary shape and design capable of allowing such a bias).
As per claim 6, Scharff et al. teaches during the change in the direction of the extension of the protruding element, the interaction between the protruding element and the sidewall of the tubular member includes an increase in the friction between the protruding element and the sidewall of the tubular member (it is understood that during a change of direction, the interaction between the protruding element and a sidewall would include an increase in friction, since this would be dependent upon the material of that arbitrary tubular member which is not being positively claimed). 
As per claim 7, Scharff et al. teaches the amount of rigidity of the branch and corresponding increased resistance to flexing causes any associated protruding element coupled to an end of the branch to be pressed against the sidewall of the tubular member by the branch, while the muntin clip is at least partially inserted into the tubular member and the one or more protruding elements engage the sidewall of the tubular member (it is understood that the amount of rigidity of the branch and corresponding increased resistance to flexing is capable of causing any associated protruding element coupled to an end of the branch to be pressed against the sidewall of the tubular member by the branch, while the muntin clip is at least partially inserted into the tubular member and the one or more protruding elements engage the sidewall of the tubular member, since the components are capable of separately flexing given that they are made of a material of high modulus of elasticity; paragraph 31; and further since the tubular member is not being positively claimed and can therefore have an arbitrary shape and design capable of allowing such a pressing against a sidewall).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Scharff et al. (U.S. Pub. No. 2005/0102957) in view of Simko et al. (U.S. Pub. No. 2007/0193148).
As per claim 4, Scharff et al. fails to disclose the protruding member is a blade having an attachment edge, which is coupled to the body, and a free edge, where the free edge is adapted to flex in one of two opposing directions.
Simko et al. discloses an end cap (abstract) having branches (18/20) and the protruding member (26, 28) is a blade (fin) having an attachment edge, which is coupled to the body (attached to 18/20; figure 1), and a free edge (opposite the body), where the free edge is adapted to flex in one of two opposing directions (since the fins are flexible; abstract; it is understood that they are capable of flexing in one of two opposing directions).
Therefore, from the teaching of Simko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the muntin assembly of Scharff et al. to include a protruding member as a blade having an attachment edge, which is coupled to the body, and a free edge, where the free edge is adapted to flex in one of two opposing directions, as taught by Simko et al.in order to provide an additional means of attachment to further secure the two separate components together.
As per claim 5, Scharff et al. fails to disclose the protruding member is a filament having an attachment end, which is coupled to the body, and a free end, where the free end is adapted to flex in one of multiple directions, at least some of which are opposing directions.
Simko et al. discloses an end cap (abstract) having branches (18/20) and the protruding member (26, 28) is a filament (fin) having an attachment end, which is coupled to the body (attached to 18/20; figure 1), and a free end (opposite the body), where the free end is adapted to flex in one of multiple opposing directions, at least some of which are opposing directions (since the fins are flexible; abstract; it is understood that they are capable of flexing in one of multiple opposing directions, at least some of which are opposing directions).
Therefore, from the teaching of Simko et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the muntin assembly of Scharff et al. to include a protruding member as a filament having an attachment end, which is coupled to the body, and a free end, where the free end is adapted to flex in one of multiple directions, at least some of which are opposing directions, as taught by Simko et al.in order to provide an additional means of attachment to further secure the two separate components together.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to muntin clips in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635